Citation Nr: 1020209	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for right knee osteoarthropathy.

3.  Entitlement to an evaluation in excess of 40 percent 
disabling for right shoulder impingement syndrome, status 
post acromioplasty, with arthritic changes on the underside 
of acromion (hereinafter right shoulder disorder).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to March 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The RO denied entitlement to service connection for sleep 
apnea in a decision issued in November 2005.  That decision 
was not appealed and would ordinarily be final.  38 U.S.C.A. 
§ 7105 (West 2002).  However, the evidence received since 
that decision includes a previously unconsidered service 
department record dated December 2004 that is pertinent to 
the claim.  VA is therefore, required to reconsider the 
issues without requiring new and material evidence to reopen 
the claim.  38 C.F.R. § 3.156(c) (2009).

The Board notes that the Veteran stated his disagreement with 
the RO's July 2007 denial of entitlement to an evaluation in 
excess of 20 percent disabling for the right knee 
osteoarthropathy, entitlement to an evaluation in excess of 
40 percent disabling for right shoulder disorder, and 
entitlement to service connection for sleep apnea.  A 
statement of the case (SOC) was issued in March 2008.  In a 
statement submitted in March 2008, and accepted in lieu of a 
VA Form 9, Appeal to the Board of Veterans Appeals, the 
Veteran only appealed the denial of service connection for 
sleep apnea.  Thereafter, the Veteran submitted a VA Form 9 
in May 2009 wherein he checked the box indicating that he was 
appealing all the issues denied in the statement of the case 
and the supplemental statement of the case.  Moreover, the RO 
included those issues in a certification of appeal worksheet.  
As the substantive appeal was accepted and as the RO included 
the issues in the appeal certification worksheet, the 
requirement that there be a timely substantive appeal is 
deemed waived with respect to the issues of entitlement to an 
evaluation in excess of 20 percent disabling for right knee 
osteoarthropathy and entitlement to an evaluation in excess 
of 40 percent disabling for right shoulder disorder.  See 
Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives 
objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected).

In February 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The Veteran raised the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for irritable bowel syndrome (IBS) in a 
May 2009 statement.  This issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issue of entitlement to an evaluation in excess of 20 
percent disabling for right knee osteoarthropathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence of record reveals that sleep apnea 
was incurred in service.

2.  In February 2010, prior to the promulgation of a decision 
in the appeal of the issue of entitlement to an evaluation in 
excess of 40 percent disabling for a right shoulder disorder, 
the Board received notification from the appellant, through 
his authorized representative, that a withdrawal of the 
appeal of that issue is requested.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with regard to the issue of entitlement to an 
evaluation in excess of 40 percent disabling for a right 
shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for sleep 
apnea.  The Veteran contends that he complained of, was 
diagnosed with, and was treated for sleep apnea in service.

Review of the Veteran's service treatment records reveal that 
the Veteran complained of sleep difficulties and fatigue on a 
number of occasions in service.  In a service treatment note, 
dated in February 1996 the Veteran was noted to have 
undergone a sleep study and that the study was normal.  In a 
treatment note dated in August 1997 the Veteran was diagnosed 
with fatigue "likely [secondary] to sleep apnea."  In 
September 1997 the Veteran was noted to have probable sleep 
apnea.  In October 1997 the Veteran was again scheduled for a 
sleep study and was given a provisional diagnosis of sleep 
apnea.  In November 1997 the Veteran underwent a sleep study.  
The test revealed mild snoring without other evidence of 
sleep-disordered breathing.  In November 2001 and December 
2001 the Veteran was noted to not be diagnosed with a sleep 
disorder or sleep apnea.  In October 2004 the Veteran was 
diagnosed with sleep apnea.  In treatment notes dated in 
December 2004 the Veteran was not diagnosed with obstructive 
sleep apnea/sleep disorder.  The Veteran underwent a sleep 
study that revealed "normal night's sleep without evidence 
of sleep-disordered breathing" and "mild to loud snoring."  
It was noted that "though present study was negative for 
[obstructive sleep apnea], given the presence of snoring, 
[patient] may ultimately develop [obstructive sleep apnea] 
sometime down the line."

In July 2005 the Veteran was afforded a VA Compensation and 
Pension (C&P) general medical examination.  After examination 
the Veteran was not diagnosed with sleep apnea because 
"there was no pathology to render a diagnosis."

In a VA treatment note, dated in July 2006, the Veteran was 
reported to have had a borderline sleep study two years 
prior.  In November 2006 the Veteran underwent a VA sleep 
study that revealed "severe obstructive sleep apnea."  The 
Veteran was prescribed a CPAP machine.  In November 2006 the 
Veteran was loaned a CPAP machine.  Subsequent VA treatment 
notes reveal that the Veteran was issued replacement masks 
due to continued use of the CPAP machine.

In a hearing before the undersigned Veterans Law Judge, the 
Veteran reported that he first experienced fatigue, 
tiredness, and headaches in 1990 and that his physicians 
recommended that the Veteran undergo a sleep study.  The 
Veteran reported that he had these symptoms since service.  
The Veteran reported that his wife had noticed his sleep 
problems in service.

The Board finds that entitlement to service connection for 
sleep apnea is warranted.  The Veteran's service treatment 
records reveal that the Veteran was tested on multiple 
occasions for a sleep disorder.  The Veteran was 
provisionally diagnosed with sleep apnea in August, 
September, and October 1997 and was diagnosed with sleep 
apnea in October 2004.  Subsequently, in service, the Veteran 
was not diagnosed with sleep apnea in December 2004.  The 
Veteran's post service treatment records reveal that the 
Veteran was diagnosed with sleep apnea in November 2006, less 
than two years after separation from service.  The Veteran 
has indicated that he has had fatigue and snoring since 
service and has reported that his wife has noticed and 
informed him of his snoring since he was in service.  As the 
Veteran's service treatment records reveal that the Veteran 
was diagnosed with sleep apnea in service, has competently 
and credibly reported that he has had symptoms of sleep apnea 
since service, and was diagnosed with sleep apnea shortly 
after separation from service, the Board finds that the 
evidence is at least in equipoise that the Veteran's sleep 
apnea was incurred in service.  Therefore, entitlement to 
service connection for sleep apnea is granted.

II.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, through his authorized 
representative, has withdrawn the appeal regarding the issue 
of entitlement to an evaluation in excess of 40 percent 
disabling for a right shoulder disorder and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal regarding this issue and it 
is dismissed.

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to an evaluation in excess of 40 percent 
disabling for right shoulder disorder is dismissed.




REMAND

The Veteran seeks entitlement to an evaluation in excess of 
20 percent disabling for right knee osteoarthropathy.  

The most recent VA examination evaluating the Veteran's right 
knee was performed in June 2007.  Since that time, in 
December 2008 the Veteran underwent right knee surgery.  In 
addition, since the Veteran's December 2008 knee surgery, the 
Veteran's treatment records reveal that the Veteran has had 
continued right knee pain.  As recently as January 2010 the 
Veteran was noted to have continued pain in his right knee 
while standing and climbing stairs.  The Veteran was noted to 
be prescribed a cane and the option of a total knee 
replacement was discussed with the Veteran.  As such, there 
is objective evidence of a worsening of the Veteran's right 
knee disorder and, therefore, the Board has no discretion and 
must remand this matter to afford the Veteran an opportunity 
to undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his right knee 
disorder.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since January 2010.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file 
relevant VA medical records pertaining to 
the Veteran that are dated since January 
2010.

2.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his right knee 
disorder.  The claims file should be made 
available to the examiner for review 
before the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  All indicated tests 
and studies should be performed.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a report.

The examiner should report the ranges of 
flexion and extension.  The examiner 
should state whether there is weakened 
movement, excess fatigability, 
incoordination or pain on movement, to 
include upon repetitive use or during 
flare-ups.  These determinations should 
be expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also indicate whether the 
veteran experiences recurrent subluxation 
or lateral instability and, if so, 
whether it is slight, moderate or severe 
in degree.

3.  Thereafter, the AMC should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


